ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “The disclosure is objected to for the informalities detailed in the instant Office action. The specification is hereinabove amended to accompany the term ‘Invar” with a symbol ‘®’ as suggested in the instant Office action, and to remove language of ‘a nickel-iron alloy.’ Entry of the amendments to the Specification, reconsideration and withdrawal of the Specification Objection are respectfully requested” (Remarks, Pg. 8).
“Applicant argues, “Claim 8 is hereinabove amended to accompany the term ‘Invar’ with a symbol ® as suggested in the instant Office action, and to remove language of ‘a nickel-iron alloy.’ Entry of the claim amendment, reconsideration and withdrawal of the claim rejection under AIA  35 U.S.C. §112(b)(pre-AIA  35 U.S.C. §112, second paragraph) are respectfully requested” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: The Office Action did not suggest including the symbol ® in a claim. (The Office Action suggested the use of the ® symbol in the specification.) As discussed in the non-final rejection of April 27, 2021 regarding claim 8, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe [3] and, accordingly, the identification/description is indefinite.
The specification description should contain the trademark symbol. With regard to claim 8, a claim cannot contain a trademark name. The claim limitation must be specific description of the composition or the claim limitation should be completely removed.
Applicant’s amendments to the specification will not be entered because the inclusion of ® symbols throughout the specification are not clearly shown with the proper underline markings (for example, see specification, pg. 2, line 31, pg. 4, line 25, pg. 9, line 19, pg. 13, lines 20, 23, & 25, pg. 17, line 30, pg. 20, line 17, & pg. 22, line 18), in accordance with 37 CFR 1.52, 1.121(b)(3) and 1.125.

Applicant argues, “With respect to a single metal layer 21 of Lee ‘324, layers 22 do not have a multilayered structure in which a first layer is in contact with the single metal layer 21, and a second layer is in contact with the first layer and includes different material from the first layer. Does not face light emitting layer (e.g., layers 31 – 53 in Figure 1) with the flexible substrate 10 therebetween, contrary to the claimed invention” (Remarks, Pg. 10).
sub-layer in contact with the first polymer sub-layer.”
Second, Applicant’s previous claim 3 (now amended into claim 1) did required only one, not both, the first polymer layer and the second polymer layer to contain a first and second layer. Applicant’s amendment of claim 1 does not clearly stipulate whether “the multilayered structure” is in reference to the multilayered structure of the first polymer layer or the second polymer layer. 
Third, Applicant’s claim 3 merely require first sub-layer be between the second sub-layer and the single metal layer. Applicant’s claim 1 amendment now requires the first sub-layer to be in contact with both the metal sheet and the second sub-layer, which was not previously considered. As previously discussed, paragraph [0046] of Lee et al. (‘324) (primary reference) teaches each polymer layer 22 is a stack of different polymer material, polyethylene terephthalate (PET) and polyamide (Applicant’s “first polymer sub-layer” and “second polymer sub-layer” of different material). The teachings of Lee et al. (‘324) suggest at least one polymer sublayer will be in contact with the metal layer 21, which can be labeled as “first sublayer.” However, Lee et al. (‘324) does not provide any details regarding the configuration of the layers within the stack such that there is direct contact of first sublayer with a second sublayer of different material within the stack of the organic layer (22). Therefore, this claim amendment would require further search and consideration.


Applicant argues, “The non-patent literature ‘Learning Civil Engineering’ does not remedy the deficiencies of Lee ‘324 discussed above” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Applicant argues, “Park also does not disclose first and second flexible (polymer) layers in contact with each other, contrary to the claimed invention” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claim does not require first and second (sub) layers in contact with each other and be flexible.
Second, Applicant’s claim amendments will not be entered at this time.

Applicant argues, “Lee ‘324 does not disclose, teach or suggest at least a first film layer and a second film layer facing each other with the single metal layer therebetween, an adhesive layer between the first film layer and the single metal layer 
“The layers 20 – 50 within ‘base film’ 100 of Lee ‘931 are disclosed on circuited layer patterned from the metal layer 10, such as for a flexible printed circuit board. Lee ‘931 fails to disclose or suggest a stack of the layers 20 – 50 above the circuit layer metal layer 10” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as discussed above, Applicant’s claim amendments will not entered at this time.
Second, Lee ‘931 teach improved adhesion upon flexing between a metal layer and an adjacent polyimide base layer with an adhesive layer. Therefore Lee ‘931 provides motivation for one of ordinary skill in the art to insert an adhesive layer between the polyimide layer of the base films taught by Lee ‘324 and the single metal layer.
Third, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Since neither the present claims nor the claims of co-pending U.S. Patent Application No. 16/227,231 have been patented, there is no way that 
“Hence, Applicant respectfully request that the provisional obviousness double patenting rejections be withdrawn until the claims are in final form and otherwise in condition for allowance, and the case over which double patenting is alleged is allowed. Until such time, Applicant respectfully submits that there is no double patenting and no way to determine double patenting” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: The obviousness-type double patenting rejection will be maintained at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781